                           United States District Court
                                 EASTERN DISTRICT OF TEXAS
                                     SHERMAN DIVISION

BARBARA MEIER, et al.,                            §
                                                  §
       Plaintiffs,                                §
                                                  §
                                                  §        CIVIL ACTION NO. 4:18-CV-00615
v.                                                         Judge Mazzant
                                                  §
UHS OF DELAWARE, INC., et al.,                    §
                                                  §
       Defendants.                                §



                           MEMORANDUM OPINION AND ORDER

       Pending before the Court is Defendants’ Joint Motion to Exclude Deposition Testimony

and Documents and Materials Produced by Ashok Jain, M.D. (Dkt. #789). Having considered the

motion and the relevant pleadings, the Court finds that Defendants’ motion should be granted in

part and denied in part.

                                        BACKGROUND

       Under the operative Complaint, Plaintiffs allege violations of the Racketeer Influenced and

Corrupt Organizations Act (“RICO”) against all Defendants (Dkt. #183 at pp. 55–56). Plaintiffs’

RICO claim is their primary claim, and it is based on Plaintiffs’ allegations that Defendants

“engaged in racketeering activities and conspired to fraudulently admit and detain patients in four

hospitals” (Dkt. #183 ⁋ 4). Plaintiffs then allege as “counts in the alternative” violations of the

Rehabilitation Act; violations of the Texas Deceptive Trade Practices Act (“DTPA”); violations

of the Texas Health and Safety Code; violations of the Texas Mental Health Code; False
Imprisonment; Civil Conspiracy; Negligence; Gross Negligence; and violations of the Texas Civil

Practice and Remedies Code (Dkt. #183 at pp. 90–111).1

         On May 12, 2021, Defendants filed the present motion (Dkt. #789). On May 19, 2021,

Plaintiffs filed a response (Dkt. #810). On May 20, 2021, the Court held a final pretrial conference,

and Defendants’ motion was taken under advisement.

                                                   ANALYSIS

         Defendants ask the Court to exclude the deposition testimony of Dr. Ashok Jain (“Dr.

Jain”). Defendants also seek exclusion of the documents and materials produced in response to

the subpoena duces tecum issued to Dr. Jain prior to his deposition. In support of their requests,

Defendants assert that the information at issue is irrelevant and objectionable under Rule 403.

Alternatively, Defendants ask the Court for an allowance to “designate deposition testimony from

Dr. Jain as Defendants deem necessary to support their defenses” (Dkt. #789 at p. 5).

         Plaintiffs respond that Dr. Jain’s testimony, along with the documents and materials

produced by Dr. Jain in accordance with the subpoena duces tecum, are relevant for several

reasons. First, Plaintiffs contend that Dr. Jain has relevant evidence to authenticate “a number of

exhibits[,]” including “[Dr.] Jain’s complaint, a letter to [Behavioral Hospital of Bellaire

(“BHB”)]’s CEO that memorialize [Dr.] Jain’s complaints about what was going on at the hospital,

a tracking document that reveals that [Dr. Jamal Rafique (“Dr. Rafique”)] and [Dr.] Jain both were

being monitored for the amount of insurance they were utilizing, and audio files of [Dr.] Rafique

and the admissions director at BHB that contain devastating admissions” (Dkt. #810 at p. 2).

Further, Plaintiffs claim that Dr. Jain has relevant information to prove both wire fraud and


1
  Though not causes of action, Plaintiffs also list Respondeat Superior and Exemplary Damages Cap Busting as
“counts in the alternative.” E.g., Turner v. Upton Cty., 915 F.2d 133, 138 n.7 (5th Cir. 1990) (stating that respondeat
superior itself is not a cause of action); Sulzer Carbomedics, Inc. v. Or. Cardio-Devices, Inc., 257 F.3d 449, 461 (5th
Cir. 2001) (stating that a claim for punitive damages is not a separate cause of action).

                                                          2
extortion. Plaintiffs lastly assert that that Dr. Jain has relevant evidence to offer about: (1) Dr.

Rafique and his role in the enterprise; and (2) the Chang Defendants and their role in the enterprise.

Plaintiffs affirmatively ask the Court to unseal and find non-confidential Dr. Jain’s testimony and

the exhibits to his deposition.

    I.   Exclusion of Dr. Jain’s Testimony/Documents/Materials2

         Defendants essentially advance two arguments as to why Dr. Jain’s testimony, and the

applicable documents and materials produced for his deposition, should be excluded in their

entirety. First, Defendants contend that the information is irrelevant. Second, Defendants argue

that the information is inadmissible under Federal Rule of Evidence 403.

             a. Relevance

         Federal Rules of Evidence 401 and 402 govern the relevancy of evidence. Rule 401

provides that “[r]elevent evidence is admissible unless any of the following provides otherwise:

the United States Constitution; a federal statute; these rules; or other rules prescribed by the

Supreme Court.” FED. R. EVID. 401. Rule 401 also states that “[i]rrelevant evidence is not

admissible.” Id.

         Within the same vein is Rule 402, which addresses the test for relevant evidence. Rule 402

provides that: “[e]vidence is relevant if: (a) it has any tendency to make a fact more or less probable

than it would be without the evidence; and (b) the fact is of consequence in determining the action.”

FED. R. EVID. 402. Notably, however, “the [relevance] bar is low[.]” Hicks-Fields v. Harris Cnty.,

Tex., 860 F.3d 803, 809 (5th Cir. 2017).

          Defendants cite to several excerpts of Dr. Jain’s deposition in support of their claim that,

despite the low threshold established by Rule 402, Dr. Jain’s testimony is irrelevant. Defendants


2
 For simplicity purposes, the Court will collectively refer to the testimony of Dr. Jain and the documents and materials
produced in response to the subpoena duces tecum as “the testimony,” unless otherwise noted.

                                                           3
specifically contend that: “(1) Dr. Jain does not have knowledge that is relevant in the instant

matter due to his previous employment at [BHB] from 2011-2014; (2) Dr. Jain does not recall

Diane Creel as a patient; (3) Dr. Jain could not provide any information about Diane Creel’s

hospitalization at [BHB]; (4) Dr. Jain failed to produce any medical records regarding any care

and treatment of Diane Creel; and (5) Dr. Jain left [BHB] on or about February 4, 2014, well before

any of the care and treatment at issue was provided to William Crowell or Diane Creel” (Dkt. #789

at p. 2). After consideration of the applicable law and the information provided by Dr. Jain, the

Court finds none of the aforementioned justifications submitted by Defendants persuasive.

       Dr. Jain may not have personal knowledge of the immediate Plaintiffs and the treatment

each received. However, Plaintiffs allege more than healthcare liability, Texas Deceptive Trade

Practices Act, and negligence claims—all of which would arguably revolve around the time frame

of the Plaintiffs’ treatment. Because Plaintiffs also allege RICO violations, the Court does not

attempt to venture into the hypothetical situation of if Plaintiffs had only asserted the treatment-

related claims.

       “ . . . ‘[T]he core of a RICO civil conspiracy is an agreement to commit predicate acts[.]’”

Tel-Phonic Servs., Inc. v. TBS Int’l, Inc., 975 F.2d 1134, 1140 (5th Cir. 1992) (quoting with

approval Hecht v. Commerce Clearing House, Inc., 897 F.2d 21, 25 (2d Cir. 1990)). The predicate

acts alleged in the present action include fraud by wire, fraud by mail, and robbery or extortion.

See 18 U.S.C. § 1961(1). Thus, Dr. Jain’s testimony may be relevant if it tends to make the facts

surrounding the alleged predicate acts more or less likely—despite whether Dr. Jain has personal

knowledge surrounding the treatment of the individual Plaintiffs.

       Looking at Dr. Jain’s testimony in its entirety, the Court finds the information relevant.

For instance, Dr. Jain testified at his deposition that “[his] understanding from the events . . . was



                                                  4
that Medicare patients were held longer than non[-]Medicare patients in the hospital” (Dkt. #789

at p. 15). Further, Dr. Jain insinuated that the BHB CEO had qualms with him because of his lack

of profit-earning (see Dkt. #789 at p. 19). Dr. Jain also remembered problems surrounding the

issuance of fraudulent warrants to ensure patient longevity at BHB (see Dkt. #789 at p. 21). This

testimony, among similar statements, tend to make the existence of the alleged predicate acts—a

necessary element of a RICO cause of action—more or less likely. Further, Dr. Jain testified as to

at least two Defendants, Dr. Rafique and the Chang Defendants, and their actions in furtherance

of the RICO conspiracy.

       As to the temporal lapse between Dr. Jain’s employment and Plaintiffs’ admission to the

respective medical facilities, a “pattern of racketeering activity requires at least two acts of

racketeering activity, one of which occurred after the effective date of this chapter and the last of

which occurred within ten years (excluding any period of imprisonment) after the commission of

a prior act of racketeering activity.” 18 U.S.C. § 1961(5) (internal quotation marks omitted). Thus,

Dr. Jain’s employment in 2011 through, at minimum, 2013, qualify as being within the ten years

required for racketeering activity. Thus, Plaintiffs’ temporal argument is likewise unpersuasive.

Because RICO is a primary contention brought by Plaintiffs, evidence that goes to the elements of

the claim is certainly relevant and passes the Rule 402 threshold.

       The Court acknowledges that Dr. Jain may not have information relevant to the other

healthcare and negligence claims brought by Plaintiffs. In such an instance, and insofar as Dr. Jain

does not have information regarding specific Defendants, a limiting instruction may be requested.

However, a broad exclusion of Dr. Jain’s testimony is inappropriate in light of the foregoing

circumstances and after full consideration of all claims brought by Plaintiffs. The Court will now




                                                 5
determine what applicability, if any, Rule 403 has on Dr. Jain’s testimony and the documents and

materials produced.

             b. Rule 403

       Federal Rule of Evidence provides one avenue for the exclusion of relevant evidence.

Under Rule 403, “[t]he court may exclude relevant evidence if its probative value is substantially

outweighed by a danger of one or more of the following: unfair prejudice, confusing the issues,

misleading the jury, undue delay, wasting time, or needlessly presenting cumulative evidence.”

FED. R. EVID. 403.

       Defendants challenge Jain’s testimony—as well as the documents and materials produced

by Dr. Jain—on the basis that the evidence is unduly prejudicial, and the introduction of the

information would both mislead the jury and waste the Court’s time. However, as noted in the

above section regarding relevance, the evidence goes to Plaintiffs’ asserted RICO cause of action.

Thus, the evidence would not, on its face, necessarily confuse or mislead the jury. Further, for the

same reasons the testimony would not mislead the jury, the introduction of the evidence would not

waste the Court’s time. Thus, Defendants only viable Rule 403 argument stems from the danger

of unfair prejudice.

       The Court acknowledges that the evidence presented by Dr. Jain is prejudicial to

Defendants.     However, Rule 403 does not render any evidence that results in prejudice

inadmissible. Rather, the probative value must be substantially outweighed by the danger of unfair

prejudice.

       “The court must determine . . . whether the prejudicial effect of the proposed evidence

outweighs its probative value.” U.S. v. Zabaneh, 837 F.2d 1249, 1264 (5th Cir. 1988) (first citing

U.S. v. Robinson, 700 F.2d 205, 213 (5th Cir. 1983); and then citing U.S. v. Beechum, 582 F.2d



                                                 6
898, 911 (5th Cir. 1978)) (emphasis omitted). “To do so, the court must identify and weigh the

potentially prejudicial effect of the proffered evidence.” Id. at 1264–65. Importantly, however

“unfair prejudice as used in Rule 403 is not to be equated with testimony that is merely adverse to

the opposing party.” Brazos River Authority v. GE Ionics, Inc., 469 F.3d 416, 427 (5th Cir. 2006)

(internal quotation marks omitted). “Virtually all evidence is prejudicial; otherwise it would not

be material.” Id. Rather, “[t]he prejudice must be ‘unfair.’” Id. (quoting Dollar v. Long Mfg.,

N.C., Inc., 561 F.2d 613, 618 (5th Cir. 1977)).

       The evidence presented by Dr. Jain, and the testimony offered in Plaintiffs’ deposition

designations, has high probative value. Dr. Jain purportedly has firsthand knowledge of the

existence of predicate acts tracing back between five and ten years before Plaintiffs were admitted

to the relevant medical facilities. On the other side of Rule 403, the Court does not find the

evidence to be unfairly prejudicial. The Hospital Defendants—whom Dr. Jain worked for—are

still parties to the case. Defendants’ argument that “Dr. Jain’s testimony about conduct in

2011-2014—primarily by former Defendants and non-parties—has no bearing on these

Defendants’ actions in 2017[,]” is unpersuasive (Dkt. #789 at p. 4). As noted above, the time

period is, in fact, relevant and probative—despite Defendants’ contention otherwise. Because the

time period and Jain’s lack of personal knowledge as to the specific Plaintiffs remaining in the

case apparently form the basis for Defendants’ Rule 403 argument, the Court finds these objections

inapposite and unconvincing.

 II.   Defendants’ Alternative Request for Cross-Designation of Deposition

       Because Dr. Jain’s testimony is both relevant under Rules 401 and 402 and, on its face,

non-objectionable under Rule 403, the Court now moves to Defendants’ alternative request.




                                                  7
Defendants seek the opportunity to “designate deposition testimony from Dr. Jain as Defendants

deem necessary to support their defenses” (Dkt. #789 at p. 5).

         Federal Rule of Civil Procedure 32 governs the use of depositions in court proceedings.

Rule 32(a)(6) states that “[i]f a party offers in evidence only part of a deposition, an adverse party

may require the offeror to introduce other parts that in fairness should be considered with the part

introduced, and any party may itself introduce any other parts.” FED. R. CIV. P. 32(a)(6). Because

any party may itself introduce any other parts of a deposition played at trial under Rule 32(a), the

Court finds its appropriate to allow Defendants to designate Dr. Jain’s deposition testimony as

necessary.3

III.     Propriety of Sealed Information4

         Plaintiffs, in their response, ask the Court to unseal both the testimony of Dr. Jain and the

exhibits attached to his deposition. In support of the request, Plaintiffs cite the purpose of the

judicial system—a system that “purposefully exist[s] for more than dispute resolution” (Dkt. #810

at p. 8).5

         The right to access judicial records “serves to promote trustworthiness of the judicial

process, to curb judicial abuses, and to provide the public with a more complete understanding of

the judicial system, including a better perception of its fairness.” SEC v. Van Waeyenberghe, 990

F.2d 845, 849 (5th Cir. 1993) (internal quotation marks omitted) (quoting Littlejohn v. Bio Corp.,

851 F.2d 673, 682 (3d Cir. 1988)); see Binh Hoa Le v. Exter Fin. Corp., 990 F.3d 410, 416–19



3
  The Court further recognizes that it is common practice to allow both parties to present relevant portions of a
witness’s deposition testimony.
4
  Plaintiffs first present their request in the response to Defendants’ motion. Without considering the appropriateness
of the vehicle through which Plaintiffs present their request, the Court analyzes whether Dr. Jain’s testimony, and the
accompanying exhibits, should be unsealed. The reason for the departure from the normal sequence of filings is
exclusively due to the time restrictions and impending trial date.
5
  Notably, Plaintiffs did not oppose Defendants’ Motion to File Under Seal Defendants’ Joint Motion to Exclude
Deposition Testimony and Documents and Materials Produced by Ashok Jain, M.D. (Dkt. #788).

                                                          8
  (5th Cir. 2021) (explaining the origin and importance of this right). The right of access is not

  absolute, however, because “unsealing a document cannot be undone, for ‘[s]ecrecy is a one-way

  street’ and ‘[o]nce information is published, it cannot be made secret again.’” Vantage Health

  Plan, Inc. v. Willis-Knighton Med. Ctr., 913 F.3d 443, 449 (5th Cir. 2019) (quoting In re Copley

  Press, Inc., 518 F.3d 1022, 1025 (9th Cir. 2008)).

          As previously noted, Plaintiffs’ request is presented in their response to Defendants’

  motion. Although Plaintiffs’ request was not filed as an independent motion, the Court still finds

  it prudent to allow Defendants to file a response as to why the information should remain under

  seal.

          However, the Court does note that any documents used in trial, as well as any deposition

  testimony played, will be unsealed at the time of presentation due to both the nature of the

  allegations and the public’s continued interest in open courts.

                                           CONCLUSION

          It is therefore ORDERED that Defendants’ Joint Motion to Exclude Deposition Testimony

  and Documents and Materials Produced by Ashok Jain, M.D. (Dkt. #789) is hereby GRANTED

  in part and DENIED in part.

          It is further ORDERED that Defendants may designate portions of Dr. Jain’s testimony as

. deemed necessary.

          It is further ORDERED that Defendants shall file a response to Plaintiff’s request to unseal

  Dr. Jain’s testimony and the corresponding exhibits no later than Tuesday, May 25 at 12 p.m.

          IT IS SO ORDERED.

          SIGNED this 21st day of May, 2021.




                                         ___________________________________
                                                 9
                                         AMOS L. MAZZANT
                                         UNITED STATES DISTRICT JUDGE
